Exhibit 10.45

 


AUGUST 2, 2004

 

Mr. Claes Glassell

 

Dear Claes,

 

As we discussed, this letter (the “Agreement”) sets forth the terms and
conditions of your employment with Cerus Corporation (“Cerus” or the
“Company”).  This Agreement supersedes and replaces your offer letter dated
April 27, 2004, which shall have no further force or effect.

 

Position, Duties, Reporting Relationship and Board Membership

 

You will serve in an executive capacity and shall perform the duties of the
President and Chief Executive Officer (“CEO”).  In this position, you will
report to the Company’s Board of Directors (the “Board”), and you will have full
responsibility for all activities of the Company and be required to undertake
the duties and responsibilities assigned to you by the Board.  Your overall
mandate will include improvement of commercial performance of the Company’s
existing products, completion of clinical trials on new products, and providing
vision and focused resources on development and implementation of new
applications of the Company’s technologies with the highest potential for
success and profitability.  If your employment with the Company terminates for
any reason, you agree to tender your resignation as a director of the Board, if
requested by the Company, to be effective as of your last day of your employment
with the Company or any earlier date specified by the Company.

 

Base Salary and Bonus Compensation

 

Your initial annual base salary shall be $415,000, less standard payroll
deductions and withholdings and paid semi-monthly in accordance with the
Company’s normal payroll schedule.

 

You will be eligible to participate in the Company’s Cash Bonus Plan for Senior
Management of Cerus Corporation, in accordance with the terms, conditions and
limitations of the plan.  You will be eligible to receive an annual bonus for
calendar year 2004 if you remain an employee in good standing through March 1,
2005 (the expected bonus payout date).  Provided this condition is met, you are
guaranteed a minimum 2004 annual bonus of $175,000, which bonus amount is
subject to increase to up to a total of seventy-five percent (75%) of the base
salary amount you actually receive from the Company during 2004.  For calendar
year 2005, you may be eligible to receive an annual bonus, which, at the Board’s
sole discretion, may consist of both cash compensation and

 

--------------------------------------------------------------------------------


 

a restricted stock grant (at an approximate split of 60% cash and 40% restricted
stock), with a total combined value of up to one hundred percent (100%) of the
base salary amount you receive in 2005, if you remain an employee in good
standing through March 1, 2006 (the expected bonus payout date).  Other than for
calendar year 2004, annual bonuses are not guaranteed and such bonuses, if any,
are awarded at the sole discretion of the Board based on its assessment of your
performance and the Company’s performance with respect to corporate and personal
objectives.  You must remain employed through the end of the year in order to
earn and be eligible to receive a bonus, and no pro rata or partial bonuses will
be provided.  No bonuses are earned until the Board confirms such bonuses in
writing.  The Board shall have the sole discretion to change or eliminate the
annual bonus program at any time, and to determine the amount of bonus earned,
if any.

 

The Board may modify your compensation from time to time as it deems necessary.

 

Stock Option Grant

 

As approved by the Board, you received a stock option to purchase five hundred
thousand (500,000) shares of the Company’s Common Stock pursuant to the
Company’s 1999 Equity Incentive Plan (the “Plan”) at an exercise price equal to
the fair market value of such shares at the time of grant as determined by the
Board (the “Option”).  The Option shall be subject to the terms and conditions
of the Plan and your Option agreement, which will include the following
four-year vesting schedule subject to your continued employment with the
Company:  one eighth (1/8th) of the shares subject to the Option shall vest six
(6) months after the vesting commencement date, and one forty-eighth (1/48th) of
the shares subject to the Option shall vest on the first day of each month
thereafter.

 

Employee Benefits and Vacation Accrual Rate

 

Subject to the terms, conditions and limitations of the Company’s benefit plans,
you will be eligible to participate in Cerus’ standard employee benefits plans
which include employer-subsidized medical, dental and vision care coverage, long
term disability insurance, life insurance, a 401(k) plan, and, upon meeting
eligibility requirements, participation in Cerus’ Employee Stock Purchase Plan. 
The Employee Stock Purchase Plan gives employees an opportunity to obtain an
equity position in Cerus Corporation at a favorable price.  You will accrue paid
vacation at an initial annual rate of four (4) weeks per completed year of
active employment.  Cerus may modify benefits and vacation accrual rate from
time to time as it deems necessary.

 

Relocation Assistance Benefits

 

To assist with your relocation from Connecticut to the San Francisco Bay Area,
the Company will provide the following reimbursements to you:  (a) your actual
and reasonable out-of-pocket costs to move your household goods and other
personal property to the Bay Area; (b) the closing costs (excluding real estate
commissions) caused by the sale of your residence in Connecticut and by the
purchase of a new residence in the Bay Area; (c) your reasonable temporary
housing costs in the Bay Area

 

--------------------------------------------------------------------------------


 

during your first three (3) months of employment or until you move into a new
residence in the Bay Area, whichever occurs first; and (d) your out-of pocket
costs for a reasonable number of round trip airfare tickets to/from your
Connecticut residence and the Bay Area, such tickets to be used by either or
both of you or your spouse.  It is expected that all reimbursements made to you
under this paragraph will not exceed a total of $100,000 in the aggregate.  In
order to receive these reimbursements, you must provide documentation,
satisfactory to the Company, of your costs and submit completed expense reports.

 

Compliance with Company Policies; Proprietary Information and Inventions
Agreement

 

As a Company employee, you will be expected to abide by Company policies and
procedures and acknowledge in writing that you have read and will comply with
the Company’s Employee Handbook.  Furthermore, you must read, sign and comply
with the enclosed Employee Proprietary Information and Inventions Agreement (the
“Proprietary Information Agreement”) as a condition of your employment.

 

Third Party Information

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other third party to whom you have an obligation of confidentiality.  Rather,
you will be expected to use only that information which is generally known and
used by persons with training and experience comparable to your own, which is
common knowledge in the industry or otherwise legally in the public domain, or
which is otherwise provided or developed by the Company.  You agree that you
will not bring onto Company premises or use in your work for the Company, any
unpublished documents or property belonging to any former employer or other
third party that you are not authorized to use or disclose.  By accepting
employment with the Company, you represent that you will be able to perform your
job duties within these guidelines and that you are not subject to any
contractual or other obligations that could restrict your activities on behalf
of the Company.

 

Outside Activities

 

Throughout your employment with the Company, you may engage in civic and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company.  You may not engage in other employment or undertake any other business
activities unless you obtain the prior written consent of the Board.

 

During your employment by the Company, except on behalf of the Company, you will
not directly or indirectly serve as an officer, director, stockholder, employee,
partner, proprietor, investor, joint venturer, associate, representative or
consultant of any other person, corporation, firm, partnership or other entity
whatsoever known by you to compete directly with the Company, anywhere in the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that you

 

--------------------------------------------------------------------------------


 

may purchase or otherwise acquire up to (but not more than) one percent (1%) of
any class of securities of any enterprise (but without participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.

 

At-Will Employment Relationship

 

Your employment relationship is terminable at-will.  This means that either you
or the Company can terminate your employment at any time, with or without Cause
(defined below), and with or without advance notice.  In the event that you
resign from your employment, we request that you provide at least two (2) weeks
advance written notice.  This at-will employment relationship can only be
changed in a written agreement approved by the Board and signed by you and a
duly authorized member of the Board.

 

Severance Benefits

 

In the event that the Company terminates your employment without Cause, and if
you first sign, date, and deliver to the Company a separation agreement that
includes a general release of all known and unknown claims in the form provided
to you by the Company, and you allow this separation agreement to become
effective, then you will receive, as your sole severance benefits (collectively,
the “Severance Benefits”):  (a) severance pay equal to twelve (12) months of
your base salary in effect as of the termination date, less required deductions
and withholdings, paid in the form of salary continuation on the Company’s
standard payroll dates (beginning with the first payroll date following the
effective date of the required separation agreement); (b) provided that you
timely elect continued group health insurance coverage through federal COBRA
law, the Company will pay your COBRA premiums sufficient to continue your group
health insurance coverage at the same level in effect as of your termination
date for twelve (12) months after your termination or until you become eligible
for group health insurance coverage through a new employer, whichever occurs
first; and (c) accelerated vesting of any unvested shares subject to the Option
(and any other subsequently provided option grants) such that all shares will be
fully vested and immediately exercisable effective as of the employment
termination date.

 

For the purposes of this Agreement, “Cause” for termination shall mean the
Company’s termination of your employment for any of the following reasons:  (a)
you are convicted of any felony or of any crime involving moral turpitude
(including a no contest or guilty plea); (b) you participate in any fraud or act
of dishonesty against the Company; (c) you willfully breach your duties to the
Company, including insubordination, misconduct, excessive absenteeism, or
persistent unsatisfactory performance of job duties; (d) you intentionally
damage or willfully misappropriate any property of the Company; (e) you
materially breach any written agreement with the Company (including, but not
limited to, your Proprietary Information Agreement); or (f) you engage in
conduct that demonstrates unfitness to serve as reasonably determined by the
Board.  Notwithstanding the foregoing, prior to a termination for Cause falling
within (c) and (f) of the foregoing Cause definition, the Board must provide you
with written notice of your unsatisfactory

 

--------------------------------------------------------------------------------


 

conduct and a period of thirty (30) days to cure such conduct, except that such
written notice and opportunity to cure are not required if the conduct is not
capable of being cured.  In the event that your employment is terminated for
Cause or your employment terminates at your request for any reason, Cerus shall
have no obligation to pay any Severance Benefits.

 

Change of Control Benefits

 

If, within twelve (12) months after a Change of Control (defined below), your
employment is terminated without Cause by the Company or terminated due to your
Good Reason Resignation (defined below), and in either case if you also first
sign, date, and deliver to the Company a separation agreement that includes a
general release of all known and unknown claims in the form provided to you by
the Company and you allow this separation agreement to become effective, then in
lieu of receiving the Severance Benefits, you will be eligible to receive the
following as your sole benefits (collectively, the “Change of Control
Benefits”): (a) severance pay equal to eighteen (18) months of your base salary
in effect as of the termination date, less required deductions and withholdings,
paid in the form of salary continuation on the Company’s standard payroll dates
(beginning with the first payroll date following the effective date of the
required separation agreement); (b) provided that you timely elect continued
group health insurance coverage through federal COBRA law, the Company will pay
your COBRA premiums sufficient to continue your group health insurance coverage
at the same level in effect as of your termination date for eighteen (18) months
after your termination or until you become eligible for group health insurance
coverage through a new employer, whichever occurs first; and (c) accelerated
vesting of any unvested shares subject to the Option (and any other subsequently
provided option grants) such that all shares will be fully vested and
immediately exercisable effective as of the employment termination date.

 

For the purposes of this Agreement, a “Change of Control” shall mean:  (a) a
sale, lease or other disposition of all or substantially all of the assets of
the Company; (b) a merger or consolidation in which the Company is not the
surviving corporation; or (c) a reverse merger in which the Company is the
surviving corporation but the holders of the Company’s outstanding voting stock
immediately prior to such transaction own, immediately after the closing of the
transaction, securities representing less than fifty percent (50%) of the voting
stock of the Company or other surviving entity.

 

For the purposes of this Agreement, your “Good Reason Resignation” shall mean
your resignation within twelve (12) months after a Change of Control because the
Change of Control resulted, without your consent, in:  (a) a relocation of your
assigned office more than thirty-five (35) miles from its location immediately
prior to the Change of Control; (b) a material decrease in your base salary
(except for salary decreases generally applicable to the Company’s other
executive employees); or (c) a material reduction in the scope of your duties
and responsibilities from your duties and responsibilities in effect immediately
prior to the Change of Control.

 

--------------------------------------------------------------------------------


 

Miscellaneous

 

This Agreement, together with your Proprietary Information Agreement, forms the
complete and exclusive statement of your employment agreement with Cerus.  It
supersedes any other agreements or promises made to you by anyone, whether oral
or written, including but not limited to the April 27, 2004 offer letter. 
Changes in your employment terms, other than those changes expressly reserved to
the Company’s or Board’s discretion in this letter, require a written
modification approved by the Board and signed by you and a duly authorized
director of the Board.  Each party has carefully read this Agreement, has been
afforded the opportunity to be advised of its meaning and consequences by your
or its respective attorneys, and signs the same of your or its own free will. 
This Agreement can be signed in counterparts, and facsimile signatures shall be
deemed equivalent to original signatures.  As required by law, your employment
is subject to satisfactory proof of your right to work in the United States.

 

Please sign below to indicate your acceptance of these terms and conditions of
your employment relationship.  We look forward to your favorable reply and to a
productive and exciting work relationship.

 

Sincerely,

 

BJ Cassin

Chairman of the Board

Cerus Corporation

 

cc:

Mr. Bruce Cozadd

 

Mr. Ray Larkin

 

Mr. P. Anthony Price

 

Accepted:

 

 

 

/s/  Claes Glassell

 

Date

August 5, 2004

 

Claes Glassell

 

 

Enclosure:  Employee Proprietary Information and Inventions Agreement

 

--------------------------------------------------------------------------------